      Case 1:18-cr-20044-DPG Document 26 Entered on FLSD Docket 11/12/2019 Page 1 of 1
                                         CO U RT M IN UTES                                                  Page21
                                  M agistrate Judge Edw in G .Torres
                        KingBuildingCourtroom 10-5                         Date:11/12/19           Time:10:00a.m.
Defendant:Jose CarlosRios M artinez        J#:18456-104 Case #:18-20044-CR-GAYLES
AUSA:M ichaelHom er                                   Attorney: Em m anuelPerez,CJA
Violation: Consp to Distribute Cocaine Know ing itw ould be Im ported into the US,Consp to PW ID Cocaine
Proceeding: PretrialDetenti n,Arraignm ent                    CJA Appt:
PTD Held:         C Yes      o         Recom m ended Bond:
BondSet $2so#ooo corporatesuretywith nebbiu
 .



 1- Surrenderand/ordonotobtainpassports/traveldocs                   Language: Spanish
     Reportto PTSas directed/or       x'saweek/monthby                Disposition:
     phone:       x'saweek/monthinperson                              yjae artiesSTIPULATEto bond with
     Random urinetestingbyPretrialServices                            the rightto revisit(NO HEARING HELD)
     Treatm ent as deem ed necessary                                  D
                                                                          efendantArraigned
 f- Refrain from excessive use ofalcohol
 r- participate in mentalhealth assessm ent& treatment                       ,eadpng of jndjctment walved
 r- M aintainorseekfull-timeemployment/education                             kufp tjw demed endered
                                                                                          ande
                                                                             .t .   . '
                                                                                      4 v çy y aj
                                                                                                .r
 r- Nocontactwithvictims/witnesses                                                                    xjjap;.1
 F- No firearm s
 1- Notto encum berproperty
 U- M ay notvisittransportation establishments
     HomeConfinement/ElectronicMonitoringand/or
     Curfew               pm to         am ,paid by
     Allow ances:M edicalneeds,courtappearances,attorney visi
                                                            ts,
     religious,em ploym ent
 r- Travelextended to:                                                   '
 r- Other:                                                             from SpeedyTrialClock
NEXT COURT APPEARANCE Date:                Tim e:           Judge:                         Place:
                                                                                               :
ReportRE Counsel:                                                                              l
PTD/BondHearing:                                                                               '
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R. 10:49:45                                                      Tim e in Court:2
